                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY

TONY EUGENE HENLEY SR.                          )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             ) Case No. 3:18-cv-00729-RGJ
                                                )
EQUIFAX INFORMATION SERVICES                    )
LLC, ET AL.,                                    )
                                                )
       Defendant.                               )

                           NOTICE OF VOLUNTARY DISMISSAL

       NOW COMES Plaintiff, Tony Eugene Henley, Sr., pursuant to Fed. R. Civ. P. 41(a)(1)(A)

and files this Notice to Dismiss with prejudice the above-referenced action against Defendant,

Verizon Wireless Services, LLC, only, who has neither filed an Answer nor Motion for Summary

Judgment in this action. Each party shall bear his/its own fees.

       Respectfully submitted this 30th day of October, 2019.

                                                      HEMMINGER LAW OFFICE, PSC

                                                      /s/ David W. Hemminger
                                                      David W. Hemminger
                                                      HEMMINGER LAW OFFICE, P.S.C.
                                                      331 Townepark Circle, Suite 100-C
                                                      Louisville, KY 40243
                                                      Tel: (502) 443-1060
                                                      Fax: (502) 873-5300
                                                      Email: hemmingerlawoffice@gmail.com
                                                      Attorney for Plaintiff Tony Eugene Henley,
                                                      Sr.




DMSLIBRARY01\13656\045003\33754986.v1-1/23/19
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of October, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

counsel of record.


                                                /s/ David W. Hemminger
                                                David W. Hemminger




DMSLIBRARY01\13656\045003\33754986.v1-1/23/19
